Darrell Hickman, Justice. We granted review of this case to consider the court of appeals’ decision which indicates that misconduct of an employee leading to dismissal would not result in the denial of workers’ compensation benefits. The court of appeals made the decision, on this question of first impression, in an unpublished opinion. We find after reviewing the case that it is unnecessary to reach the issue, and the Workers’ Compensation Commission’s decision simply should have been affirmed. On June 13,1982, Cecil Dwayne Hooks, an Arkansas Power and Light serviceman, suffered a fall of about 15 feet while on the job, injuring his back, neck, and legs. He returned to work for AP&L on August 3, 1982, and was assigned light duty. At that time his disability payments and payment of medical expenses ceased. It is undisputed that Hooks was fired for stealing electricity from AP&L and his dismissal was affirmed through the company’s grievance procedure. He has not returned to the work force. Hooks filed for temporary total disability benefits from the date he was fired, October 21,1982, through the date of his back surgery, December 26,1983. The administrative law judge found that he was entitled to benefits. The Workers’ Compensation Commission found that Hooks was not totally disabled during this time and that in any event benefits should be denied because Hooks “was put out of work not because of his injury but because of his own willful conduct.” The commission relied on the case of Calvert v. General Motors Corp., 120 Mich. App. 635, 327 N.W.2d 542 (1982), for this finding. The court of appeals reversed the commission’s decision, finding that Hooks was in fact disabled, and that the commission’s reliance on Calvert was misplaced. Since we find the commission’s determination that Hooks was not temporarily totally disabled should have been upheld, we need not consider the effect of his misconduct on his entitlement to benefits.  The established rule of review in workers’ compensation cases is that the commission’s findings must be upheld unless there is no substantial evidence to support them. Osage Oil Company v. Rogers, 15 Ark. App. 319, 692 S.W.2d 86 (1985); City of Fayetteville v. Guess, 10 Ark. App. 313, 663 S.W.2d 946 (1984). Hooks was receiving the same wages he did before his injury, according to the testimony of his superior. There is every indication that he would have continued doing this light work until he was ready to return to his regular duties. His light work duties were those which a “journeyman lineman” might perform. Hooks’ supervisor testified: He worked on a regular basis, he was on restricted duty and he was not assigned his usual . . . [w]hat we call single basket truck which is used by journeymen linemen, but instead given one of the smaller trucks about the size of a pickup truck and his work consisted of connecting meters, disconnecting meters, reading meters in and reading them out when a customer was moving or relocating. He did any work that a journeyman lineman could do from the ground, except lift, carry and stoop. He could not climb a pole. The commission also relied on the following medical evidence in making its decision: The above named patient was seen in follow up today. He is now wearing a TENS unit and is obtaining some relief from the pain. The family situation has settled down somewhat. He could be returned to work on a limited basis so long as he did not do any heavy lifting, climbing, stooping or squatting. He is given a lumbosacral support which he is to wear when he is at work. He could do some limited driving so long as he works in the support. (Dr. Giller’s letter to Dr. Moore 8-2-82.) The above named patient was seen in follow up today. He is getting some relief from his TENS unit and he is wearing a back brace. His only problem is keeping the TENS in place, especially when he drives in the truck. Driving also makes his back hurt. It is my impression that Mr. Hooks is making progress. This will be a slow process and it will take a minimum of three to four months before he begins to work back into his usual activities. Meanwhile, his same restrictions should stay in effect. (Dr. Giller — 8-23-82) He is increasing his walking and is improving. Although he is improving the same restrictions should apply. He is not ready to return to his usual job. (Dr. Giller — 10-11-82) This last letter was written ten days before Hooks was dismissed. The commission found that Hooks was not disabled, stating: Temporary total disability is that period within the healing period in which the employee suffers a total incapacity to earn wages. See Arkansas State Highway Department v. Breshears, 272 Ark. 244, 613 S.W.2d 392 (1982). The testimony indicates that claimant was not totally disabled during this period ....  The commission is the fact-finding body in the administrative procedure of workers’ compensation claims. See Bemberg Iron Works v. Martin, 12 Ark. App. 128, 671 S.W.2d 768 (1984). On appellate review, the court is not to substitute its judgment for that of the commission regarding facts. The appellate role is only to see if there is substantial evidence to support the commission’s findings. Central Maloney, Inc. v. York, 10 Ark. App. 254, 663 S.W.2d 196 (1984). It seems the court of appeals reviewed this case de novo, which was error.  There was substantial evidence to support the commission’s findings. Reversed. Purtle, J., dissents. Newbern, J., concurs.